In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00188-CV

 CL III FUNDING HOLDING                      §   On Appeal from the 352nd District
 COMPANY, LLC, Appellant                         Court

                                             §   of Tarrant County (352-293713-17)


 V.

                                             §   October 27, 2022
 STEELHEAD MIDSTREAM PARTNERS,
 LLC; STRATEGIC ENERGY INCOME
 FUND III, LP; EAGLERIDGE ENERGY
 II, LLC; AND EAGLERIDGE
 MIDSTREAM, LLC, Appellees                   §   Opinion by Chief Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial court

is reversed and we render a judgment that appellees take nothing.
       It is further ordered that Steelhead Midstream Partners, LLC, Strategic Energy

Income Fund II, LP, Eagleridge Energy II, LLC, and Eagleridge Midstream LLC shall

pay all costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth